*850— Proceeding pursuant to article 78 of the CPLR, to review respondents’ determination dated July 8, 1969, which denied petitioner’s application for a variance to permit construction of a gasoline station on a parcel located partly in a commercial district (in which such use is permitted) and partly in a residence district (in which such use is not permitted). Determination annulled, on the law, without costs; petition granted; and respondents are directed to grant the requested variance. In our opinion, the record adequately established that the subject parcel cannot be used as now zoned; that this inability to use the property is due to unique circumstances; that a grant of the variance will not change the essential character of the neighborhood; and that public health, safety and welfare would not be served by a denial'of the variance. Hopkins, Acting P. J., Latham, Christ, Brenjnan and Benjamin, JJ., concur.